DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 14-18 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification as filed fails to explicitly disclose a “flat” support back surface surface.
The applicant points to Figs. 1-9 and 11A-11J for support in the original specification. 
The specification clearly discloses in page 8 line 30 that the figures are not drawn to scale. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bower et al. (US Patent 9,818,725). 
Regarding claim 18, Bower disclose a support (42a)(figs 25 or 26) having a support back surface and a support front surface opposite the support back surface on an opposite side of the support from the flat back surface; Page 3 10651560v1Application No.: 16/723,770Docket No.: 2011486-0844 an array of light emitters (32, 34, 36) embedded in the support, each of the light emitters disposed to emit light away from the support back surface, wherein the light emitters are arranged in pixels (20)(fig 16C) embedded in the support (42a)(figs 25 or 26), each of the pixels comprising ones of the light emitters that emit different colors of light; and a black matrix disposed on the support back surface (42)(figs. 25 or 26). Regarding claim 20, Bower disclose each of the light emitters in the array of light emitters (i) has an emission side (60)(fig  and an electrode side (50), (ii) comprises electrode contacts wherein at least one of the electrode contacts (50) is disposed on the electrode side (figs. 25 or 26), and (iii) is embedded in the support such that the at least one of the electrode contacts (50) is substantially coplanar with the support back surface(figs. 25 or 26), and (iv) is disposed to emit light (60) from the emission side when provided with power through the electrode contacts(figs. 25 or 26).
Allowable Subject Matter
Claims 1-4, 6-9, 14-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a redistribution layer having a support side and a distribution side, the support side disposed on and in contact with at least a portion of the support back surface, the redistribution layer comprising a dielectric layer and distribution contacts on the distribution side, and wherein each of the distribution contacts is electrically connected to a respective electrode contact of one of the light emitters through the dielectric layer (claim 21).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817